Dismiss and Opinion Filed August 30, 2018




                                         S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-01219-CV

                     DIANE E. CLEMENTS, Appellant
                                 V.
   CVS PHARMACY, INC., CVS CAREMARK CORP., CVS HEALTH, CAREMARK,
                  LLC, AND DM DESIGNS, INC., Appellees

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 380-04930-2015

                              MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Boatright
                                   Opinion by Justice Bridges

       This is an appeal from a summary judgment dismissing appellant’s premises liability suit.

Before the Court is appellees’ opposed motion to dismiss the appeal pursuant to Texas Rule of

Appellate Procedure 38.8(a)(1) and 42.3. Appellees assert appellant has failed to file her brief

despite being granted numerous extensions and being cautioned that failure to file the brief could

result in dismissal of the appeal.

       We note appellant’s brief was first due December 17, 2017. On February 15, 2018, after

two extensions for filing the brief had been granted, counsel for appellant informed the Court

appellant had died. Counsel sought another extension and explained that while appellant’s

husband was expected to be appointed administrator of appellant’s estate, appellant’s husband was
not yet authorized to act on her behalf.1 Based on counsel’s representations, we extended the

deadline for filing the brief another thirty days and then another sixty days. The order granting the

sixty-day extension directed appellant’s brief or a status report on the probate proceedings be filed

no later than May 28, 2018. When neither was filed, we ordered the brief or status report be filed

no later than July 13, 2018 and cautioned that failure to comply could result in dismissal of the

appeal.

           The Court has had no communication with appellant’s counsel or anyone on behalf of

appellant’s estate since March 19, 2018. As no brief or status report has been filed, we grant

appellees’ motion and dismiss the appeal. See TEX. R. APP. P. 38.8(a)(1), 42.3(b),(c).




                                                                           /David L. Bridges/
                                                                           DAVID L. BRIDGES
                                                                           JUSTICE

171219F.P05




     1
       A claim involving a party’s property rights survives the death of the party. See Kenseth v. Dallas Cty., 126 S.W.3d 584, 593-94 (Tex.
App.—2004, pet. denied). Under Texas Rule of Appellate Procedure 7.1, if a party to a civil case dies after the trial court renders judgment but
before the case has been fully disposed of on appeal, the appeal may be perfected, and the appeal will proceed as if all parties were alive. See TEX.
R. APP. P. 7.1(a). The deceased party may be represented by the executor or administrator of his estate or by an heir. See Kenseth, 126 S.W.3d at
595-96.

                                                                       –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 DIANE E. CLEMENTS, Appellant                      On Appeal from the 380th Judicial District
                                                   Court, Collin County, Texas
 No. 05-17-01219-CV        V.                      Trial Court Cause No. 380-04930-2015.
                                                   Opinion delivered by Justice Bridges,
 CVS PHARMACY, INC., CVS                           Justices Brown and Boatright participating.
 CAREMARK CORP., CVS HEALTH,
 CAREMARK, LLC, AND DM DESIGNS,
 INC., Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER appellees CVS Pharmacy, Inc., CVS Caremark Corp., CVS Health,
Caremark, LLC, and DM Designs, Inc. recover their costs of this appeal from appellant Diane E.
Clements.


Judgment entered August 30, 2018.




                                             –3–